Foed, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed CJM by Charles J. Meichtry on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 19% ad valorem under Item 646.12 of the Tariff Schedules of the United States, described on the invoices as *10“2%" long eyebolts Vi6" bolt” and claimed properly dutiable at only .50 per lb. under Item 646.54 of said Schedules consists of bolts of iron or steel, not assembled.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation of fact we find and hold that the items of merchandise marked “A” and initialed on the invoice by the designated import specialist consists of bolts of iron or steel, not assembled. Therefore the claim in the protest that said merchandise is properly dutiable at the rate of 0.5 cent per pound under the provisions of item 646.54, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.